DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 06/25/2020.
Claims 1-10 are presented for examination.

Priority
4.       Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No JP2017-254867, filed on 12/28/2017.


Claim objections

5.           Claims 1-10 is objected to because of the following informalities: 
a.    Claims 1, 8, 9 and 10 redefine "the initial value of a state parameter" which state parameter is already defined, thus leaving a doubt as to whether a new state parameter is defined or it is referred to the already defined one.
b.     Claims 1, 8, 9 and 10 refer to "the state parameter value being calculated" whereas two state parameter values are already defined (see "one of a unit, a physical amount, and a variable of a state parameter value" and "initial value of a state parameter'), thus leaving a doubt as to which one it is referred.
c.         Claim 1, 8, 9 and 10 further defines converting "one of a unit, a physical amount, and a variable of a state parameter value [...] in order to generate the initial value of a state parameter[...]" which does not imply that the initial value of the state parameter be the result of the conversion, because this wording does not exclude further steps between the conversion and the generation of the initial value.
However, tor accurate simulation (see e.g. para 43) that the result of the conversion be the initial 
value used by the dynamic simulator. See par. [0043]: "The initial state generating unit 150 may convert the state parameter value of the static model 22, that is acquired  by the result acquiring unit 140, into the state parameter used by the dynamic simulator 40 as the initial value of the state parameter" which should be used in claim 1, 8, 9 and 10.
d.       Claim 5 defines "including the steady state" and "including the initial value" whereas it also defines additional steady states and initial values, this leaving a doubt as to which steady state and initial value it is referred.
e.         Claim 6-7 is objected with the minor informalities. Claim 6 is a dependent of claim 1. Claim 6 refers to "the simulation system" which is not previously defined (at least not as such). Claim 6 further refer to the apparatus of claims 1-5, whereas claims 1-5 pertain to a method (of using a simulation result).


CLAIM INTERPRETATION

6.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.               The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a result acquiring unit configured to acquire (claim 1), an initial generating unit configured to generate(claim 1), a dynamic plant simulator configured to provide (claim 1), dynamic model generating unit configured to incorporate (claim 2 and 3), a piping and instrumentation diagram data acquiring unit (claim 4), matching unit configured to match (claim 4) and static simulator configured to perform (claim 6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 1
“a result acquiring unit….”
“an initial state generating unit….”
“a dynamic plant simulator…..”
Claim 2
“a dynamic model generating unit…”
Claim 4
“a piping and instrumentation diagram data acquiring unit….”
“a matching unit….”
Claim 6
“a static simulator…”
“a dynamic simulator…”

However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In particular, note that “For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b)” [MPEP 2181 II.B]. The specification, at para 133-137 and fig 12-13 discloses ‘The apparatus or method may be configured by achieving an operation or processing of the information through the use of the computer 1200.  However, no algorithms are disclosed for the claimed functionality for which the “units” “configured to” perform. As regards functionality, the specification describes the various functionalities in terms that are the same (or minor variations) of the claim language itself rather than disclosing algorithms for implementing the functionality. Accordingly, claims 1-7 are indefinite (either directly or via dependency) for lack of disclosure of an algorithm to implement the claimed functionality.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as  limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-7 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-7 are rejected for the reasons set forth above regarding claim 1 as a result.

For the purposes of further examination, given that there is no guidance in the specification for implementing the functionality, the claims are interpreted such that the scope covers any manner of performing the claimed functionality by a combination of hardware and software [see MPEP 2181 II.B – “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming”].


Examiner’s recommendation on resolving clarity issues:
Given that the description in the specification is the same (or a minor variation) of the claim language itself, it is recommended to amend the claims so that 35 USC §112(f) is not invoked. This would resolve the clarity issues regarding the absence of the disclosure of algorithms for performing the functionality.
For example, claim 1 could be amended as follows:
An apparatus, comprising:
a processor;
a memory that store instructions executed by the processor;
a result acquiring unit, implemented on the processor, configured to acquire a simulation result of a static model indicating a steady state of a plant; 
an initial state generating unit, implemented on the processor, configured to generate, based on the simulation result, an initial value of a state parameter of a dynamic model that is a model calculating a dynamic state of the plant; and 
a dynamic plant simulator, implemented on the processor, configured to provide a dynamic simulation result of the plant based on the dynamic model, 
wherein the initial state generating unit is further configured to convert one of a unit, a physical amount, and a variable of a state parameter value of at least one device included in the static model in order to generate the initial value of a state parameter of at least one corresponding device in the dynamic model that corresponds to the at least one device included in the static model, the state parameter value being calculated by a simulation using the static model.

Also, for example, dependent claim, claim 2 could be amended as follows:
The apparatus according to claim 1, further comprising:
a dynamic model generating unit, implemented on the processor, configured to generate the dynamic model based on the static model.

Also, for example, dependent claim, claim 4 could be amended as follows:
The apparatus according to claim 2, further comprising:
a piping and instrumentation diagram data acquiring unit, implemented on the processor, configured to acquire piping and instrumentation diagram data of the plant; and 
a matching unit, implemented on the processor, configured to match a device included in the static model with a device included in the piping and instrumentation diagram data to identify a device-to-device correspondence relation, 
wherein the dynamic model generating unit is further configured to generate, based on a matching result by the matching unit, the dynamic model.

Also, for example, dependent claim, claim 6 could be amended as follows:
The apparatus according to claim 1, further comprising 
a static simulator, implemented on the processor, configured to perform a static simulation to generate the static model; and 
a dynamic simulator, implemented on the processor, configured to perform a dynamic simulation by setting the state parameter of the dynamic model as the initial value and using the dynamic model.


Claim Rejections - 35 USC §101
8.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.       Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-7 are directed to apparatus or machine, which falls on the one of the statutory category.
Claim 8 is directed to process or method, which falls on the one of the statutory category. 
Claim 9-10 is directed to non-transitory computer-readable medium , which falls on the one of the statutory category. 
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 8 and 9 recites: 
an initial state generating unit configured to generate, based on the simulation result, an initial value of a state parameter of a dynamic model that is a model calculating a dynamic state of the plant; (under the broadest reasonable interpretation, could reasonable fall under a mathematical concept or otherwise a person of skilled in the art could reasonably person this step using a pen and paper.)
and a dynamic plant simulator configured to provide a dynamic simulation result of the plant based on the dynamic model, (under the broadest reasonable interpretation, could reasonably fall under a mental process or a person could reasonable perform this step using a pen and paper since it includes inputting steps.)
wherein the initial state generating unit is further configured to convert one of a unit, a physical amount, and a variable of a state parameter value of at least one device included in the static model in order to generate the initial value of a state parameter of at least one corresponding device in the dynamic model that corresponds to the at least one device included in the static model, the state parameter value being calculated by a simulation using the static model. (this step could reasonable fall be under a mathematical concept, this step, or could fall under a mental process or a person could reasonably. Therefore, the claims are directed to an abstract idea, by use of a generic computer components i.e. to say that nothing in the claims preclude the claims from being performed even by hand using a piece of paper; and thus are clearly directed to an abstract idea, as constructed)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1, 8 and 9 recites the additional elements of a result acquiring unit configured to acquire a simulation result of a static model indicating a steady state of a plant which is recited at a high level of generality (i.e., as a general means of gathering information of a simulation results), and amounts to mere data gathering. (See MPEP 2106.05(g)) The claims also contains the additional elements of “a result acquiring unit (claim 1), an initial generating unit (claim 1), a dynamic plant simulator (claim 1), “non-transitory computer readable medium” having stored thereon “a program” which, when executed by “a computer” (claim 9), either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries and are not sufficient to amount to significantly more than the judicial exception. (See MPEP 2106.05(f))  Thus, the claim 1, 8 and 9 directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of a result acquiring unit configured to acquire a simulation result of a static model indicating a steady state of a plant which is recited at a high level of generality (i.e., as a general means of gathering information of a simulation results), and amounts to mere data gathering. (See MPEP 2106.05(g)) and is found as the insignificant extra-solution activity and cannot contribute an inventive concept. (See MPEP 2106.05(g)) and is well-understood, routine or conventional. ((See MPEP 2106.05 (d)(i))) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014).  The claims also contains the additional elements of “a result acquiring unit (claim 1), an initial generating unit (claim 1), a dynamic plant simulator (claim 1), “non-transitory computer readable medium” having stored thereon “a program” which, when executed by “a computer” (claim 9) which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f))  Thus, claims 1, 8 and 9 are not patent eligible.

With respect to claim 2, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The claim(s) recite(s) The apparatus according to Claim 1, further comprising a dynamic model generating unit configured to generate the dynamic model based on the static model., alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). A dynamics model generation unit which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f))  


With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The claim(s) recite(s) The apparatus according to Claim 2, wherein the dynamic model generating unit is further configured to generate the dynamic model that includes: a plurality of devices respectively corresponding to a plurality of devices included in the static model; and a connection relation between devices corresponding to a connection relation between the plurality of devices included in the static model. alone or in combination, under the broadest reasonable interpretation, could fall under a mental process or a person could reasonably use said comparing to identify said device-to-device connection relation. (see MPEP 2106.04(a)(2)(III)). Therefore, the claims are directed to an abstract idea, by use of a generic computer components i.e. to say that nothing in the claims preclude the claims from being performed even by hand using a piece of paper; and thus are clearly directed to an abstract idea, as constructed. 
With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The claim(s) recite(s) The apparatus according to Claim 2, further comprising: a piping and instrumentation diagram data acquiring unit configured to acquire piping and instrumentation diagram data of the plant; (it is mere data gathering step 2105.05(g))
and a matching unit configured to match a device included in the static model with a device included in the piping and instrumentation diagram data to identify a device-to-device correspondence relation, (under the broadest reasonable interpretation, could fall under a mental process or a person could reasonably use said matching to identify said device-to-device connection relation. (see MPEP 2106.04(a)(2)(III)).
wherein the dynamic model generating unit is further configured to generate, based on a matching result by the matching unit, the dynamic model (under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  A pipeline and instrumentation diagram data acquiring unit, matching unit and dynamics model generation unit which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f))  

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The claim(s) recite(s) The apparatus according to Claim 1, wherein the result acquiring unit is further configured to acquire the simulation result of the static model for each of a plurality of steady states, including the steady state, of the plant, (i.e., as a general means of gathering information of a simulation results), and amounts to mere data gathering. (See MPEP 2106.05(g))
and the initial state generating unit is further configured to generate, based on the simulation result for the plurality of steady states, a plurality of initial values, including the initial value, of the state parameter of the dynamic model, this limitation alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). 


With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The claim(s) recite(s) A simulation system, comprising: the apparatus according to Claim 1; a static simulator configured to perform a static simulation to generate the static model; and a dynamic simulator configured to perform a dynamic simulation by setting the state parameter of the dynamic model as the initial value and using the dynamic model. This limitation alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). A static simulator and dynamic simulator which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).These limitations can also be viewed as nothing more than an attempt to generally link the use of judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). In addition, the additional elements amount no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept.

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The claim(s) recite(s) The apparatus according to Claim 1, wherein the dynamic simulator is further configured to set the state parameter of the dynamic model as the initial value to simulate a dynamic state change of the dynamic model occurring in response to a training operation of an operator, this limiation alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.
Claim 10 recites
generating, based on the simulation result, an initial value of a state parameter of a dynamic model that is a model calculating a dynamic state of the plant; (under the broadest reasonable interpretation, could reasonable fall under a mathematical concept or otherwise a person of skilled in the art could reasonably person this step using a pen and paper.)
converting one of a unit, a physical amount, and a variable of a state parameter value of at least one device included in the static model in order to generate the initial value of a state parameter of at least one corresponding device in the dynamic model that corresponds to the at least one device included in the static model, the state parameter value being calculated by a simulation using the static model. (this step could reasonable fall be under a mathematical concept, this step, or could fall under a mental process or a person could reasonably. Therefore, the claims are directed to an abstract idea, by use of a generic computer components i.e. to say that nothing in the claims preclude the claims from being performed even by hand using a piece of paper; and thus are clearly directed to an abstract idea, as constructed)

simulating a state of the plant based on the dynamic model, thereby providing a dynamic simulation result, (under the broadest reasonable interpretation, could reasonably fall under a mental process or a person could reasonable perform this step using a pen and paper since it includes inputting steps.)

performing a static simulation to generate the static model; (under the broadest reasonable interpretation, could reasonable fall under a mathematical concept or otherwise a person of skilled in the art could reasonably person this step using a pen and paper.)

performing a dynamic simulation by setting the state parameter of the dynamic model as the initial value and using the dynamic model, (under its broadest reasonable interpretation, it is an abstract idea because it is directed to a mathematical concept.)



Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 10 recites the additional elements of acquiring a simulation result of a static model indicating a steady state of a plant which is recited at a high level of generality (i.e., as a general means of gathering information of a simulation results), and amounts to mere data gathering. (See MPEP 2106.05(g)) The claim also contain the additional elements of non-transitory computer readable medium” having stored thereon “a program” which, when executed by “a computer”, either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries and are not sufficient to amount to significantly more than the judicial exception. (See MPEP 2106.05(f))  Thus, the claim 10 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of acquiring a simulation result of a static model indicating a steady state of a plant which is recited at a high level of generality (i.e., as a general means of gathering information of a simulation results), and amounts to mere data gathering. (See MPEP 2106.05(g)) and is found as the insignificant extra-solution activity and cannot contribute an inventive concept. (See MPEP 2106.05(g)) and is well-understood, routine or conventional. ((See MPEP 2106.05 (d)(i))) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014).  The claim also contain the additional elements of non-transitory computer readable medium” having stored thereon “a program” which, when executed by “a computer” which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f))  Thus, claim 10 is not patent eligible.

Claim Rejections - 35 USC § 103
10.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



12.            Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boe et al., (PUB NO: US 20060229743 A1), hereinafter Boe in view of Boys et al. ( PUB NO: US 20150106075 A1), hereinafter Boys.

Regarding claim 1 
An apparatus, (see para 007-The present invention disclosed and claimed herein comprises a method and apparatus for controlling the operation of a plant) comprising: 
a result acquiring unit configured to acquire a simulation result of a static model indicating a steady state of a plant; (see fig6 and para 58-59- A plant 78 is provided which receives input values u(t) and outputs an output vector y(t). The plant 78 also has measurable state variables s(t). A predictive model 80 is provided which receives the input values u(t) and the state variables s(t) in addition to the output value y(t). The steady-state model 80 is operable to output a predicted value of both y(t) and also of a future input value u(t+1). This constitutes a steady-state portion of the system. The predicted steady-state input value is Uss with the predicted steady-state output value being Yss. A dynamic controller 82 is provided which is operable to receive the input u(t), the output value y(t) and also the steady-state values Uss and Yss)

Examiner note: Uss and Yss is a simulation result of a static model indicating a steady state of a plant. 

an initial state generating unit configured to generate, based on the simulation result, (see fig 1 and para 46- The steady-state values at a given time are latched in various latches, an input latch 24 and an output latch 26. The latch 24 contains the steady-state value of the input Uss, and the latch 26 contains the steady-state output value Yss. The dynamic model 22 is utilized to predict the behavior of the plant when a change is made from a steady-state value of Yss to a new value Y. The dynamic model 22 receives on the input the dynamic input value u and outputs a predicted dynamic value y. The value u is comprised of the difference between the new value U and the steady-state value in the latch 24,U.sub.ss. This is derived from a subtraction circuit 30 which receives on the positive input thereof the output of the latch 24 and on the negative input thereof the new value 

an initial value of a state parameter of a dynamic model that is a model calculating a dynamic state of the plant; (see para 59-60-the dynamic controller effectively generates the dynamic response between the changes, i.e., when the steady-state value changes from an initial steady-state value Ussi,YiSS. to a final steady-state value Ufss,Yfss.  In addition, the dynamic controller 82 has the operation thereof optimized such that the path traveled between the initial and final steady-state values is achieved with the use of the optimizer 83 in view of optimizer constraints in a block 85.) 

Examiner note: Latch(24, 26) is used to generate based on the simulation result(Uss and Yss)to generate an initial value of a state parameter (Ussi, Yssi) of a dynamic model that is a model calculating a dynamic state of plant(u(t+1)). 

and a dynamic plant simulator configured to provide a dynamic simulation result of the plant based on the dynamic model, (see fig 9 and para 72-The prediction engine is operable to essentially predict a value of y(t) as the predicted future value y(t+1). Since the prediction engine must determine what the value of the output y(t) is at each future value between two steady-state values, it is necessary to perform these in a "step" manner. Therefore, there will be k steps from a value of zero to a value of N, which value at k=N is the value at the "horizon", the desired value. This, as will be described hereinbelow, is an iterative process, it being noted that the terminology for "(t+1)" refers to an incremental step, with an incremental step for the dynamic controller being smaller than an incremented step for the steady-state model. For the steady-state model, "y(t+N)" for the dynamic model will be, "y(t+1)" for the steady state)

Examiner note: Element 82 is a dynamic model simulator providing y(t+1) dynamic simulation result based on the dynamic model 22. 

the state parameter value being calculated by a simulation using the static model. (SEE PARA 58-The steady-state model 80 is operable to output a predicted value of both y(t) and also of a future input value u(t+1). This constitutes a steady-state portion of the system. The predicted steady-state input value is Uss with the predicted steady-state output value being Yss.)

Boe does not teach wherein the initial state generating unit is further configured to convert one of a unit, a physical amount, and a variable of a state parameter value of at least one device included in the static model in order to generate the initial value of a state parameter of at least one corresponding device in the dynamic model that corresponds to the at least one device included in the static model.

In the related field of invention, Boys teaches wherein the initial state generating unit is further configured to convert one of a unit, a physical amount, and a variable of a state parameter value of at least one device included in the static model in order to generate the initial value of a state parameter of at least one corresponding device in the dynamic model that corresponds to the at least one device included in the static model, (see para 108-116- The simulation program embodying aspects of the invention includes three Simulation Modes Process Mode, Fluid Flow Mode, and Dynamics Mode. Process Mode performs steady state Simulations to create and improve process design, Fluid Flow Mode is a steady state simulator that models piping networks and Dynamics Mode simulates system transients over time. The model developer defines the mathematical relationships (equations) between the relevant process simulation variables. ii. The user builds a simulation with these models. The user will select a specific "mode" to be used, which implies that some of the simulation variables will have fixed quantities, with the remaining to be calculated. iii. When the simulation is solved, the system will apply standard mathematical solver techniques to solve the set of equations and variables for the unknown variables iv. When the user changes to a different "mode", this will change the set of simulation of variables that will have fixed quantities. See para 128- FIG. 23 shows the same system as FIG. 22 but with additional equations 2332 for the "Dynamic Initialization" step. It also includes a flow device 2334 which interacts with valve V1 2306 and connector S1 2304 and a pressure device 2336 which interacts with drum D1 2310 and valve V2 2314. These two devices may use sensors to detect levels in the connector S1 2304 and drum D1 2310 and in response, open or close the valves V1 2306 and V2 2314. The "Dynamic Initialization" step allows the system to use the known values from the steady-state calculations to determine initial values of the dynamic variables and equations. This will give the dynamic mode calculations a starting place when the system fully switches into dynamic mode.)

Examiner note: Changing the unit(fixed quantities) from steady mode to dynamics mode changes the set of simulation of variables (state parameter). Fluid flow mode and process mode corresponds to the static steady modeling and dynamics mode corresponds to dynamics modeling. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of combining steady-state and dynamic models for the purpose of prediction, control and optimization as disclosed by Boe to include wherein the initial state generating unit is further configured to convert one of a unit, a physical amount, and a variable of a state parameter value of at least one device included in the static model in order to generate the initial value of a state parameter of at least one corresponding device in the dynamic model that corresponds to the at least one device included in the static model as taught by Boys in the system of Boe in order to ensure the accuracy of the model and responsive performance of the simulation while running. Moreover, such aspects facilitate the solving of large systems of equations. Choosing to specify a Variable for a particular Simulation Mode means that, when the system is solving an equation, that specified Variable is defined before solving the equation, rather than being solved for with the equation. This allows a user to determine how different Simulation Modes affect a Model Type and which variables need to be solved for in each Simulation Mode. Variables have a variable type that determines what the variable measures and what units of measure the variable uses. (Abstract and para 006 and 0057, Boys)


Regarding claim 2
Boe further teaches a dynamic model generating unit configured to generate the dynamic model based on the static model.(See para 58-59-  The steady-state model 80 is operable to output a predicted value of both y(t) and also of a future input value u(t+1). This constitutes a steady-state portion of the system. The predicted steady-state input value is U.sub.ss with the predicted steady-state output value being Y.sub.ss. To facilitate the dynamic control aspect, a dynamic controller 82 is provided which is operable to receive the input u(t), the output value y(t) and also the steady-state values U.sub.ss and Y.sub.ss and generate the output u(t+1) See para 76- Referring now to FIG. 10, there is illustrated a block diagram of the dynamic controller and optimizer. The dynamic controller includes a dynamic model 149 which basically defines the predicted value y.sup.p(k) as a function of the inputs y(t), s(t) and u(t). This was essentially the same model that was described hereinabove with reference to FIG. 9. The model 149 predicts the output values y.sup.p(k) between the two steady-state values,)

Examiner note: Dynamic controller configured to generate the dynamic model 149  which is obtained based on steady state model (see fig 6). 

Regarding claim 3
Boe further teaches wherein the dynamic model generating unit is further configured to generate the dynamic model .

However Boe does not teach that includes: a plurality of devices respectively corresponding to a plurality of devices included in the static model; and a connection relation between devices corresponding to a connection relation between the plurality of devices included in the static model.

In the related field of invention, Boys teaches that includes: a plurality of devices respectively corresponding to a plurality of devices included in the static model; (see para 112-113- The different modes have previously been handled by separate programs, such as PRO/II, ROMeo, and Dynsim. In the simulation program, it is desired to have one application that can use one simulation model in all interested modes. FIG. 19 illustrates the above process using a diagram 1900 consisting of a Source 1902, two valves V1 1906 and V2 1914, and a drum container D1 1910. Each of the elements in connected in a line using connectors S1 1904, S2 1908, S3 1912, and S4 1916. The mathematical equations applying to the elements are created by the model developer and are shown below the icons. Equations 1918 apply to S1 1904 and the flow coming from Source 1902. The equations applied to each element of the system can be any equations that closely represent the physical behavior or characteristics of the actual device or element being represented. In the case of Equations 1918, there are two equations that represent the enthalpy (H) and the fluid density (.rho.) of the fluid that is flowing from source 1902 through connector S1 1904. T

and a connection relation between devices corresponding to a connection relation between the plurality of devices included in the static model. (see para 108 and see fig 19-23-The simulation program embodying aspects of the invention includes three Simulation Modes Process Mode, Fluid Flow Mode, and Dynamics Mode. Process Mode performs steady state Simulations to create and improve process design, Fluid Flow Mode is a steady state simulator that models piping networks and Dynamics Mode simulates system transients over time. The equations applied to each element of the system can be any equations that closely represent the physical behavior or characteristics of the actual device or element being represented. FIG. 23 shows the same system as FIG. 22 but with additional equations 2332 for the "Dynamic Initialization" step. It also includes a flow device 2334 which interacts with valve V1 2306 and connector S1 2304 and a pressure device 2336 which interacts with drum D1 2310 and valve V2 2314. These two devices may use sensors to detect levels in the connector S1 2304 and drum D1 2310 and in response, open or close the valves V1 2306 and V2 2314. The new equations 2332 add three equations to the total equation set and three new variables (M.sub.D1, E.sub.D1, and U.sub.D1) to the total variable set.

Regarding claim 5
Boe further teaches wherein the result acquiring unit is further configured to acquire the simulation result of the static model for each of a plurality of steady states, including the steady state, of the plant, (see fig6 and para 58-59- A plant 78 is provided which receives input values u(t) and outputs an output vector y(t). The plant 78 also has measurable state variables s(t). A predictive model 80 is provided which receives the input values u(t) and the state variables s(t) in addition to the output value y(t). The steady-state model 80 is operable to output a predicted value of both y(t) and also of a future input value u(t+1). A dynamic controller 82 is provided which is operable to receive the input u(t), the output value y(t) and also the steady-state values Uss and Yss and generate the output u(t+1). 

and the initial state generating unit is further configured to generate, based on the simulation result for the plurality of steady states, a plurality of initial values, including the initial value, of the state parameter of the dynamic model. (see fig 6-7 and para 59-60 The dynamic controller effectively generates the dynamic response between the changes, i.e., when the steady-state value changes from an initial steady-state value Ussi, YiSS to a final steady-state value Uf.ss,Yss. In addition, the dynamic controller 82 has the operation thereof optimized such that the path traveled between the initial and final steady-state values is achieved with the use of the optimizer 83 in view of optimizer constraints in a block 85. I.)

Examiner note: Plurality of initial values generated based on the optimization from optimizer 83 of the state parameter of the dynamic model. 

Regarding claim 6
Boe teaches a simulation system,(see fig 2) comprising: 
the apparatus according to Claim 1; 
a static simulator configured to perform a static simulation to generate the static model;(see para 39-40- The linear dynamic operator model 12 could utilize a discreet dynamic transfer function representing the dynamic relationship between the intermediate variable H and the output Y. For multiple input systems, the non-linear operator could utilize a multilayer neural network, whereas the linear operator could utilize a two layer neural network. These type of networks are typically referred to as a multilayer feed-forward network which utilizes training in the form of back-propagation. This is typically performed on a large set of training data. Once trained, the network has weights associated therewith, which are stored in a separate database. Once the steady-state model is obtained, one can then choose the output vector from the hidden layer in the neural network as the intermediate variable for the Hammerstein model.)

 and a dynamic simulator configured to perform a dynamic simulation by setting the state parameter of the dynamic model as the initial value and using the dynamic model. (see para 59-62 and fig 6-7 and 9-To facilitate the dynamic control aspect, a dynamic controller 82 is provided which is operable to receive the input u(t), the output value y(t) and also the steady-state values Uss and Yss and generate the output u(t+1). The dynamic controller effectively generates the dynamic response between the changes, i.e., when the steady-state value changes from an initial steady-state value Ussi,YiSS to a final steady-state value Ufss,Yfss. Referring now to FIG. 7, there is illustrated a diagram for a change between steady state values. As illustrated, the steady-state model will make a change from a steady-state value at a line 100 to a steady-state value at a line 102. A transition between the two steady-state values can result in unknown settings. The only way to insure that the settings for the dynamic model between the two steady-state values, an initial steady-state value K.sub.ss.sup.i and a final steady-state gain K.sub.ss.sup.f, would be to utilize a step operation, wherein the dynamic gain k.sub.d was adjusted at multiple positions during the change)

Regrading claim 7
 Boe further teaches wherein the dynamic simulator is further configured to set the state parameter of the dynamic model as the initial value to simulate a dynamic state change of the dynamic model occurring in response to a training operation of an operator.(see para 58 and fig 6- the steady-state model 80 would receive as an external input a desired value of the output yd(t) which is the desired value that the overall control system seeks to achieve. This is achieved by controlling a distributed control system (DCS) 86 to produce a desired input to the plant. This is referred to as u(t+1), a future value. However, when a change is desired, this change will effectively be viewed as a "step response".)


Regarding claim 10 
A non-transitory computer-readable medium storing thereon a program which, when executed by a computer, makes the computer to perform operations comprising, (see claim 11-) comprising: 
acquiring a simulation result of a static model indicating a steady state of a plant; (see fig6 and para 58-59- A plant 78 is provided which receives input values u(t) and outputs an output vector y(t). The plant 78 also has measurable state variables s(t). A predictive model 80 is provided which receives the input values u(t) and the state variables s(t) in addition to the output value y(t). The steady-state model 80 is operable to output a predicted value of both y(t) and also of a future input value u(t+1). This constitutes a steady-state portion of the system. The predicted steady-state input value is Uss with the predicted steady-state output value being Yss. A dynamic controller 82 is provided which is operable to receive the input u(t), the output value y(t) and also the steady-state values Uss and Yss)

Examiner note: Uss and Yss is a simulation result of a static model indicating a steady state of a plant. 

generating, based on the simulation result, (see fig 1 and para 46- The steady-state values at a given time are latched in various latches, an input latch 24 and an output latch 26. The latch 24 contains the steady-state value of the input Uss, and the latch 26 contains the steady-state output value Yss. The dynamic model 22 is utilized to predict the behavior of the plant when a change is made from a steady-state value of Yss to a new value Y. The dynamic model 22 receives on the input the dynamic input value u and outputs a predicted dynamic value y. The value u is comprised of the difference between the new value U and the steady-state value in the latch 24,U.sub.ss. This is derived from a subtraction circuit 30 which receives on the positive input thereof the output of the latch 24 and on the negative input thereof the new value 

an initial value of a state parameter of a dynamic model that is a model calculating a dynamic state of the plant; (see para 59-60-the dynamic controller effectively generates the dynamic response between the changes, i.e., when the steady-state value changes from an initial steady-state value Ussi,YiSS. to a final steady-state value Ufss,Yfss.  In addition, the dynamic controller 82 has the operation thereof optimized such that the path traveled between the initial and final steady-state values is achieved with the use of the optimizer 83 in view of optimizer constraints in a block 85.) 

Examiner note: Latch(24, 26) is used to generate based on the simulation result(Uss and Yss)to generate an initial value of a state parameter (Ussi, Yssi) of a dynamic model that is a model calculating a dynamic state of plant(u(t+1)). 


the state parameter value being calculated by a simulation using the static model. (SEE PARA 58-The steady-state model 80 is operable to output a predicted value of both y(t) and also of a future input value u(t+1). This constitutes a steady-state portion of the system. The predicted steady-state input value is Uss with the predicted steady-state output value being Yss.)

simulating a state of the plant based on the dynamic model, thereby providing a dynamic simulation result. (see fig 6, 9 and para 72-The prediction engine is operable to essentially predict a value of y(t) as the predicted future value y(t+1). Since the prediction engine must determine what the value of the output y(t) is at each future value between two steady-state values, it is necessary to perform these in a "step" manner. Therefore, there will be k steps from a value of zero to a value of N, which value at k=N is the value at the "horizon", the desired value. This, as will be described hereinbelow, is an iterative process, it being noted that the terminology for "(t+1)" refers to an incremental step, with an incremental step for the dynamic controller being smaller than an incremented step for the steady-state model. For the steady-state model, "y(t+N)" for the dynamic model will be, "y(t+1)" for the steady state)

Examiner note: Element 82 is a dynamic model simulator providing y(t+1) dynamic simulation result based on the dynamic model 22. 

Boe does not teach converting one of a unit, a physical amount, and a variable of a state parameter value of at least one device included in the static model in order to generate the initial value of a state parameter of at least one corresponding device in the dynamic model that corresponds to the at least one device included in the static model.
In the related field of invention, Boys teaches converting one of a unit, a physical amount, and a variable of a state parameter value of at least one device included in the static model in order to generate the initial value of a state parameter of at least one corresponding device in the dynamic model that corresponds to the at least one device included in the static model, (see para 108-116 The simulation program embodying aspects of the invention includes three Simulation Modes Process Mode, Fluid Flow Mode, and Dynamics Mode. Process Mode performs steady state Simulations to create and improve process design, Fluid Flow Mode is a steady state simulator that models piping networks and Dynamics Mode simulates system transients over time. The model developer defines the mathematical relationships (equations) between the relevant process simulation variables. ii. The user builds a simulation with these models. The user will select a specific "mode" to be used, which implies that some of the simulation variables will have fixed quantities, with the remaining to be calculated. iii. When the simulation is solved, the system will apply standard mathematical solver techniques to solve the set of equations and variables for the unknown variables iv. When the user changes to a different "mode", this will change the set of simulation of variables that will have fixed quantities. See para 128- FIG. 23 shows the same system as FIG. 22 but with additional equations 2332 for the "Dynamic Initialization" step. It also includes a flow device 2334 which interacts with valve V1 2306 and connector S1 2304 and a pressure device 2336 which interacts with drum D1 2310 and valve V2 2314. These two devices may use sensors to detect levels in the connector S1 2304 and drum D1 2310 and in response, open or close the valves V1 2306 and V2 2314. The "Dynamic Initialization" step allows the system to use the known values from the steady-state calculations to determine initial values of the dynamic variables and equations. This will give the dynamic mode calculations a starting place when the system fully switches into dynamic mode.)

Examiner note: Changing the unit(fixed quantities) from steady mode to dynamics mode changes the set of simulation of variables (state parameter). Fluid flow mode and process mode corresponds to the static steady modeling and dynamics mode corresponds to dynamics modeling. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of combining steady-state and dynamic models for the purpose of prediction, control and optimization as disclosed by Boe to include converting one of a unit, a physical amount, and a variable of a state parameter value of at least one device included in the static model in order to generate the initial value of a state parameter of at least one corresponding device in the dynamic model that corresponds to the at least one device included in the static model as taught by Boys in the system of Boe in order to ensure the accuracy of the model and responsive performance of the simulation while running. Moreover, such aspects facilitate the solving of large systems of equations. Choosing to specify a Variable for a particular Simulation Mode means that, when the system is solving an equation, that specified Variable is defined before solving the equation, rather than being solved for with the equation. This allows a user to determine how different Simulation Modes affect a Model Type and which variables need to be solved for in each Simulation Mode. Variables have a variable type that determines what the variable measures and what units of measure the variable uses. (Abstract and para 006 and 0057, Boys)


Regarding claim 10



Regarding claim 8 and 9 
An method, (see para 007 and claim 11-The present invention disclosed and claimed herein comprises a method and apparatus for controlling the operation of a plant) comprising: 
acquiring a simulation result of a static model indicating a steady state of a plant; (see fig6 and para 58-59- A plant 78 is provided which receives input values u(t) and outputs an output vector y(t). The plant 78 also has measurable state variables s(t). A predictive model 80 is provided which receives the input values u(t) and the state variables s(t) in addition to the output value y(t). The steady-state model 80 is operable to output a predicted value of both y(t) and also of a future input value u(t+1). This constitutes a steady-state portion of the system. The predicted steady-state input value is Uss with the predicted steady-state output value being Yss. A dynamic controller 82 is provided which is operable to receive the input u(t), the output value y(t) and also the steady-state values Uss and Yss)

Examiner note: Uss and Yss is a simulation result of a static model indicating a steady state of a plant. 

generating, based on the simulation result, (see fig 1 and para 46- The steady-state values at a given time are latched in various latches, an input latch 24 and an output latch 26. The latch 24 contains the steady-state value of the input Uss, and the latch 26 contains the steady-state output value Yss. The dynamic model 22 is utilized to predict the behavior of the plant when a change is made from a steady-state value of Yss to a new value Y. The dynamic model 22 receives on the input the dynamic input value u and outputs a predicted dynamic value y. The value u is comprised of the difference between the new value U and the steady-state value in the latch 24,U.sub.ss. This is derived from a subtraction circuit 30 which receives on the positive input thereof the output of the latch 24 and on the negative input thereof the new value 

an initial value of a state parameter of a dynamic model that is a model calculating a dynamic state of the plant; (see para 59-60-the dynamic controller effectively generates the dynamic response between the changes, i.e., when the steady-state value changes from an initial steady-state value Ussi,YiSS. to a final steady-state value Ufss,Yfss.  In addition, the dynamic controller 82 has the operation thereof optimized such that the path traveled between the initial and final steady-state values is achieved with the use of the optimizer 83 in view of optimizer constraints in a block 85.) 

Examiner note: Latch(24, 26) is used to generate based on the simulation result(Uss and Yss)to generate an initial value of a state parameter (Ussi, Yssi) of a dynamic model that is a model calculating a dynamic state of plant(u(t+1)). 


the state parameter value being calculated by a simulation using the static model. (SEE PARA 58-The steady-state model 80 is operable to output a predicted value of both y(t) and also of a future input value u(t+1). This constitutes a steady-state portion of the system. The predicted steady-state input value is Uss with the predicted steady-state output value being Yss.)

simulating a state of the plant based on the dynamic model, thereby providing a dynamic simulation result. (see fig 6, 9 and para 72-The prediction engine is operable to essentially predict a value of y(t) as the predicted future value y(t+1). Since the prediction engine must determine what the value of the output y(t) is at each future value between two steady-state values, it is necessary to perform these in a "step" manner. Therefore, there will be k steps from a value of zero to a value of N, which value at k=N is the value at the "horizon", the desired value. This, as will be described hereinbelow, is an iterative process, it being noted that the terminology for "(t+1)" refers to an incremental step, with an incremental step for the dynamic controller being smaller than an incremented step for the steady-state model. For the steady-state model, "y(t+N)" for the dynamic model will be, "y(t+1)" for the steady state)

Examiner note: Element 82 is a dynamic model simulator providing y(t+1) dynamic simulation result based on the dynamic model 22. 


performing a static simulation to generate the static model;(see para 39-40- The linear dynamic operator model 12 could utilize a discreet dynamic transfer function representing the dynamic relationship between the intermediate variable H and the output Y. For multiple input systems, the non-linear operator could utilize a multilayer neural network, whereas the linear operator could utilize a two layer neural network. These type of networks are typically referred to as a multilayer feed-forward network which utilizes training in the form of back-propagation. This is typically performed on a large set of training data. Once trained, the network has weights associated therewith, which are stored in a separate database. Once the steady-state model is obtained, one can then choose the output vector from the hidden layer in the neural network as the intermediate variable for the Hammerstein model.)

 performing a dynamic simulation by setting the state parameter of the dynamic model as the initial value and using the dynamic model. (see para 59-62 and fig 6-7 and 9-To facilitate the dynamic control aspect, a dynamic controller 82 is provided which is operable to receive the input u(t), the output value y(t) and also the steady-state values Uss and Yss and generate the output u(t+1). The dynamic controller effectively generates the dynamic response between the changes, i.e., when the steady-state value changes from an initial steady-state value Ussi,YiSS to a final steady-state value Ufss,Yfss. Referring now to FIG. 7, there is illustrated a diagram for a change between steady state values. As illustrated, the steady-state model will make a change from a steady-state value at a line 100 to a steady-state value at a line 102. A transition between the two steady-state values can result in unknown settings. The only way to insure that the settings for the dynamic model between the two steady-state values, an initial steady-state value K.sub.ss.sup.i and a final steady-state gain K.sub.ss.sup.f, would be to utilize a step operation, wherein the dynamic gain k.sub.d was adjusted at multiple positions during the change)


Boe does not teach converting one of a unit, a physical amount, and a variable of a state parameter value of at least one device included in the static model in order to generate the initial value of a state parameter of at least one corresponding device in the dynamic model that corresponds to the at least one device included in the static model.

In the related field of invention, Boys teaches converting one of a unit, a physical amount, and a variable of a state parameter value of at least one device included in the static model in order to generate the initial value of a state parameter of at least one corresponding device in the dynamic model that corresponds to the at least one device included in the static model, (see para 108-116 The simulation program embodying aspects of the invention includes three Simulation Modes Process Mode, Fluid Flow Mode, and Dynamics Mode. Process Mode performs steady state Simulations to create and improve process design, Fluid Flow Mode is a steady state simulator that models piping networks and Dynamics Mode simulates system transients over time. The model developer defines the mathematical relationships (equations) between the relevant process simulation variables. ii. The user builds a simulation with these models. The user will select a specific "mode" to be used, which implies that some of the simulation variables will have fixed quantities, with the remaining to be calculated. iii. When the simulation is solved, the system will apply standard mathematical solver techniques to solve the set of equations and variables for the unknown variables iv. When the user changes to a different "mode", this will change the set of simulation of variables that will have fixed quantities. See para 128- FIG. 23 shows the same system as FIG. 22 but with additional equations 2332 for the "Dynamic Initialization" step. It also includes a flow device 2334 which interacts with valve V1 2306 and connector S1 2304 and a pressure device 2336 which interacts with drum D1 2310 and valve V2 2314. These two devices may use sensors to detect levels in the connector S1 2304 and drum D1 2310 and in response, open or close the valves V1 2306 and V2 2314. The "Dynamic Initialization" step allows the system to use the known values from the steady-state calculations to determine initial values of the dynamic variables and equations. This will give the dynamic mode calculations a starting place when the system fully switches into dynamic mode.)

Examiner note: Changing the unit(fixed quantities) from steady mode to dynamics mode changes the set of simulation of variables (state parameter). Fluid flow mode and process mode corresponds to the static steady modeling and dynamics mode corresponds to dynamics modeling. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of combining steady-state and dynamic models for the purpose of prediction, control and optimization as disclosed by Boe to include converting one of a unit, a physical amount, and a variable of a state parameter value of at least one device included in the static model in order to generate the initial value of a state parameter of at least one corresponding device in the dynamic model that corresponds to the at least one device included in the static model as taught by Boys in the system of Boe in order to ensure the accuracy of the model and responsive performance of the simulation while running. Moreover, such aspects facilitate the solving of large systems of equations. Choosing to specify a Variable for a particular Simulation Mode means that, when the system is solving an equation, that specified Variable is defined before solving the equation, rather than being solved for with the equation. This allows a user to determine how different Simulation Modes affect a Model Type and which variables need to be solved for in each Simulation Mode. Variables have a variable type that determines what the variable measures and what units of measure the variable uses. (Abstract and para 006 and 0057, Boys)


13.           Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Boe et al., (PUB NO: US 20060229743 A1), hereinafter Boe in view of Boys et al. ( PUB NO: US 20150106075 A1), hereinafter Boys and further in view of Mathias et al. ("Automatic model generation for virtual commissioning based on plant engineering data." IFAC Proceedings Volumes 47.3 (2014): 11635-11640.)


Regarding claim 4
The combination of Boe and Boys does not teach a piping and instrumentation diagram data acquiring unit configured to acquire piping and instrumentation diagram data of the plant; and a matching unit configured to match a device included in the static model with a device included in the piping and instrumentation diagram data to identify a device-to-device correspondence relation, wherein the dynamic model generating unit is further configured to generate, based on a matching result by the matching unit, the dynamic model.

In the related field of invention, Mathias teaches a piping and instrumentation diagram data acquiring unit configured to acquire piping and instrumentation diagram data of the plant; (see section 3.2 and 4.2 and fig 2- During this step, the planning objects are extended by simulation-relevant attributes (e.g. the parameters for a pump might be nominal mass flow, nominal pressure, nominal speed, input component, output component, x and y coordinate on P&ID,...) that correspond to the equivalent simulation object of step 1. A Comos P&ID (Piping and Instrumentation Diagram) is built with instances based on a type (Base Object) library. Simulation objects are assigned to each base object so that every instance used in engineering has this additional knowledge)

and a matching unit configured to match a device included in the static model with a device included in the piping and instrumentation diagram data to identify a device-to-device correspondence relation. (see section 3.3-3.4 and 4.3-4.4 and fig 2- Simulation objects are assigned to all engineering objects that are located on a P&ID (see Fig. 4). Each simulation object contains a link to its simulation component inside the simulation library (see Fig. 5) and all parameters (see Fig. 6) that are relevant for its configuration)

Examiner note: Matching is performed by linking or connection between the the planned objects included in the piping and instrumentation diagram data to the device of the static model (simulation objects). 

wherein the dynamic model generating unit is further configured to generate, based on a matching result by the matching unit, the dynamic model.( see page 11635 introduction and fig 2-Through mapping between the planning object and the simulation component, the attribute and connection information of the planning objects can be preserved and reused to create a simulation model.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of combining steady-state and dynamic models for the purpose of prediction, control and optimization as disclosed by Boe to include a piping and instrumentation diagram data acquiring unit configured to acquire piping and instrumentation diagram data of the plant; and a matching unit configured to match a device included in the static model with a device included in the piping and instrumentation diagram data to identify a device-to-device correspondence relation, wherein the dynamic model generating unit is further configured to generate, based on a matching result by the matching unit, the dynamic model as taught by Boys and Boe in the system of Mathias in order to investigate the possibility of automatically generating simulation models based on plant engineering data, usable for virtual commissioning. (Abstract, Mathias)




Conclusion



14.           Claims 1-10 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al (US PUB NO: US 20110224959 A1teaches gas turbine models permit transient modeling with high precision and at the same time numerically efficient processes for modeling a gas turbine. A gas turbine model includes a plurality of sub models. These sub models are either purely dynamic or static, which allows significant simplifications in the numerical solution of the overall model. System parts, which simulate the effects of volumes, metal masses, of actuators, and of measuring systems are regarded as dynamic. The remaining system parts are regarded as static over a time characteristic..
Cheng et al (US Publication No. 2011/0010138) teaches generating an error model based on the first and second output data, generate steady-state error model, generate dynamic error model, generate error model based on dynamic and/or steady-state error models, determine a difference between the actual output and the test model output and send difference to error model identifier.


15.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147          

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147